Citation Nr: 1823384	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-29 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a left elbow disorder. 

3. Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right knee disorder, and if so, whether the reopened claim should be granted.

4.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left knee disorder, and if so, whether the reopened claim should be granted.

5.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right shoulder disorder, and if so, whether the reopened claim should be granted.

6.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left shoulder disorder, and if so, whether the reopened claim should be granted.

7.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a right hand disorder, and if so, whether the reopened claim should be granted.

8.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left hand disorder, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Stacey Clark, Attorney


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 













INTRODUCTION

The Veteran had honorable active service in the United States Army from October 1991 to June 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in December 2010. 

In her October 2013 substantive appeal, the Veteran requested a videoconference hearing before the Board at the local RO.  In a February 2018 letter, the Veteran indicated that she no longer wanted a hearing before the Board.  Therefore, the request for a videoconference hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issues of entitlement to service connection for right elbow, left elbow, right knee, left knee, right shoulder, left shoulder, right hand, and left hand disorders are 
addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).










FINDINGS OF FACT

1.  A January 2000 rating decision denied the claims of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder; the Veteran did not appeal the decision.

2.  Evidence subsequently received is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder. 

3.  The claims of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder is reopened.  



CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying the Veteran's claim of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

5.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

6.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right hand disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

7.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left hand disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.  The Veteran has not identified any outstanding evidence that should be obtained to substantiate her claim.  The Board is also unaware of any such evidence.    

A.  Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


B.  Factual Background and Analysis

The Veteran's claim of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder were initially denied by the RO in a January 2000 rating decision.  Evidence considered at that time of the aforementioned rating decision consisted of service treatment records for her active service, as well as a VA examination dated in July 1999. 

The RO concluded that service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder was not warranted because the evidence failed to show that the Veteran had a current disability.  The Veteran was notified of the decision and her appellate rights but did not appeal.  

In July 2010, the Veteran submitted a statement requesting that the claim of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder     be reopened.  In the November 2010 rating decision on appeal, the RO reopened the issues of entitlement to service connection for a right knee disorder, left knee disorder, right shoulder disorder, left shoulder disorder, right hand disorder, and left hand disorder; however, it denied the claims on the merits.  Notwithstanding the RO's actions, the Board must make its own determination on this matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

Evidence received since the January 2000 rating decision includes private treatment records dated in 2002 through 2013, multiple statements from the Veteran indicating that she has experienced pain and swelling in her joints since active service, and a QTC fee-based examination report dated in September 2013 that notes a current diagnosis of mixed connective tissue disorder. 

Significantly, the aforementioned QTC fee-based examination report dated in September 2013 demonstrates a current diagnosis of mixed connective tissue disorder.  In addition, the Veteran has consistently asserted that she experienced joint pain and swelling of her knees, shoulders, and hands since active service.
The Veteran's statements and her current diagnosis of mixed connective tissue disorder suggest a possible relationship between her current diagnosis and active service.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Therefore, it is new and material, and reopening of the claim is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right knee disorder   is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left knee disorder   is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right shoulder disorder is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left shoulder disorder is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a right hand disorder   is granted.

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for a left hand disorder   is granted.
REMAND

The Veteran contends that her current mixed connective tissue disease began during active service.  In this regard, the Veteran has consistently asserted that she experienced pain and swelling in her elbows, knees, shoulders, and hands since the mid-1990's.  
  
Service treatment records demonstrate complaints of bilateral knee pain in April 1994, March 1996, April 1996, and May 1996.  A July 1996 record notes a complaint of left hand pain.  A May 1998 record notes a complaint of right hand pain.  

Post-service records include a July 1999 VA examination report, which includes the Veteran's chief complaint of "constant" knee, shoulder, arm, and hand discomfort.  At the time of examination, the Veteran reported that her joint pain began in approximately 1993, after participating in drills for several months.  She further stated that she continued to have flare-ups, swelling and pain of the knees, arms, hands, and shoulders.  Private treatment records dated in 2003 note complaints of joint pain and swelling.  A May 2004 record notes the Veteran's report of bilateral arm, elbow, and shoulder pain.  A June 2006 record notes her report of right side extremity pain.  An April 2007 record notes the Veteran's complaint of bilateral joint pain of the hands and knees.  An April 2007 record indicates that the Veteran's bloodwork is consistent with mild mixed connective tissue disease.  Private treatment records dated in 2010 and 2013 indicate diagnoses of mixed connected tissue disease.  A record dated in 2013 notes a diagnosis of lupus.   

In a July 2010 opinion, A.S., MD., the Veteran's private physician indicated that the Veteran had been followed by his practice since November 2001.  A.S. stated that in April 2007, the Veteran was evaluated for multiple joint pains and was subsequently found to have positive ANA and RNP antibodies, which suggested mixed connective tissue disease.  S.S., MD, the Veteran's rheumatologist consulted, and concurred that it was a possible mild case of mixed connective tissue disease.  A.S. reviewed the Veteran's service treatment records and noted that it appeared that the Veteran reported her symptoms during active service.  A.S. concluded that he "suspect that the disease process actually began earlier than on 4/2/07," and most likely during service.  

The Board finds this opinion inadequate to adjudicate the claim, as it is not based upon the entire record, and is speculative.  Specifically, while A.S. notes that the Veteran reported similar symptoms during service, he concluded that he suspected that the disease began earlier than diagnosed and most likely during service.  

In September 2013, the Veteran underwent a fee-based QTC examination.  The examiner diagnosed mixed connective tissue disease of the elbows, knees, shoulders, and hands.  The examiner found that it was less likely that the claimed bilateral elbow, knee, shoulder, and hand disorders were related to the Veteran's active service.  In providing the opinion, the examiner noted the July 1999 VA examination report, and found that it was essentially normal.  He further indicated that the current mixed connected tissue disease was not noted until 2007, an eight year gap, which did not establish a trend of subjective or objective complaints. 

The Board finds this opinion inadequate to adjudicate the claim.  Specifically, the September 2013 examiner's opinion is based upon several inaccuracies.  While the diagnosis of mixed connected tissue disease was not documented until 2007, the Veteran has consistently reported joint pain and swelling in the relevant body parts since active service.  Significantly, during the July 1999 examination, she indicated that she experienced "constant" knee, shoulder, arm, and hand discomfort.  Further, private treatment records dated in 2002 through 2007 document similar complaints; thus, there is a consistent period of subjective and objective evidence documenting the Veteran's pain and swelling of her elbows, knees, shoulders, and hands.  In addition, the examiner failed to provide an etiology for the Veteran's current diagnosis of lupus, diagnosed in 2013 by her private rheumatologist.   

Therefore, the Board must remand this issue for an adequate VA medical opinion.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case.  The Veteran need not appear for an examination unless deemed necessary by the physician assigned to offer an opinion.  

Following the review of the record, the physician should state a medical opinion with respect to mixed connected tissue disease and lupus present during the period of the claim, as to whether it is at least as likely as not (i.e., at least 50 percent probable) that either disease originated during service or is otherwise etiologically related to the Veteran's service, or with respect to lupus, developed within one year of her June 1999 separation from service?   

The examiner should review the entire record, including service treatment records, and post-service treatment records to include the July 1999 VA examination report, post-service private treatment records, and the September 2013 QTC examination report.  In this analysis, the examiner must address the Veteran's ongoing reports of joint pain and swelling. 

For purposes of the opinion, the examiner should assume that the Veteran is a credible historian to report on in-service and post-service symptomology she experienced. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
The Veteran and her representative need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


